UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6509


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSEPH J. CAMPBELL, a/k/a PI, a/k/a Pit,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:04-cr-01046-DCN-7; 2:08-cv-70024-DCN)


Submitted:   August 30, 2011                 Decided:   September 9, 2011


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph J. Campbell, Appellant Pro Se.  Peter Thomas Phillips,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Joseph      J.   Campbell     seeks       to    appeal        the     district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The    order    is     not    appealable          unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)          (2006).             A     certificate            of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies       this     standard        by         demonstrating        that

reasonable       jurists      would    find     that        the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief      on    procedural       grounds,        the       prisoner         must

demonstrate      both    that    the    dispositive          procedural          ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently       reviewed       the    record       and    conclude        that

Campbell has not made the requisite showing.                             Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                We

dispense     with     oral     argument    because          the     facts     and     legal




                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3